                Case 3:20-cv-07676-SK Document 1 Filed 10/30/20 Page 1 of 8




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 323-306-4234
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                      NORTHERN DISTRICT OF CALIFORNIA
10
     JEFFREY KATZ, individually and on )          Case No.
11
     behalf of all others similarly situated, )
12                                            )   CLASS ACTION
13   Plaintiff,                               )
                                              )   COMPLAINT FOR VIOLATIONS
14          vs.                               )   OF:
15                                            )
                                              )   1. NEGLIGENT VIOLATIONS OF
16                                                   THE TELEPHONE CONSUMER
     SAFE HARBOR EXCHANGE,                    )      PROTECTION ACT [47 U.S.C.
17   INC.; DOES 1 through 10, inclusive, )           §227 ET SEQ.]
                                              )   2. WILLFUL VIOLATIONS OF THE
18                                                   TELEPHONE CONSUMER
     Defendant(s).                            )      PROTECTION ACT [47 U.S.C.
19                                            )      §227 ET SEQ.]
20                                            )
                                              )   DEMAND FOR JURY TRIAL
21
           Plaintiff, JEFFREY KATZ (“Plaintiff”), on behalf of himself and all others
22
     similarly situated, alleges the following upon information and belief based upon
23
     personal knowledge:
24
                                NATURE OF THE CASE
25
           1.     Plaintiff brings this action for himself and others similarly situated
26
     seeking damages and any other available legal or equitable remedies resulting from
27
     the illegal actions of SAFE HARBOR EXCHANGE, INC. (“Defendant”), in
28
     negligently, knowingly, and/or willfully contacting Plaintiff via “telephone

                                  CLASS ACTION COMPLAINT
                                             -1-
                 Case 3:20-cv-07676-SK Document 1 Filed 10/30/20 Page 2 of 8




 1   facsimile machine” in violation of the Telephone Consumer Protection Act, 47.
 2   U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 3   situated to incur the costs of receiving unsolicited advertisement messages via
 4   “telephone facsimile machines” and invading their privacy.
 5                              JURISDICTION & VENUE
 6         2.      Jurisdiction is proper under 28 U.S.C. § 1331 because Plaintiff’s
 7   claims arise under a law of the United States, the TCPA.
 8         3.      Venue is proper in the United States District Court for the Northern
 9   District of California pursuant to 28 U.S.C. § 1391(b)(2) because a substantial
10   portion of the events giving rise to Plaintiff’s claims occurred in this District.
11                                        PARTIES
12         4.      Plaintiff, JEFFREY KATZ (“Plaintiff”), is a natural person residing
13   in San Francisco County, California and is a “person” as defined by 47 U.S.C. §
14   153 (39).
15         5.      Defendant, SAFE HARBOR EXCHANGE, INC. (“Defendant” or
16   “DEFENDANT”), is a marketer of tax services, and is a “person” as defined by 47
17   U.S.C. § 153 (39).
18         6.      The above-named Defendant, and its subsidiaries and agents, are
19   collectively referred to as “Defendants.” The true names and capacities of the
20   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
21   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious

22   names. Each of the Defendants designated herein as a DOE is legally responsible

23   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the

24
     Complaint to reflect the true names and capacities of the DOE Defendants when

25
     such identities become known.

26
           7.      Plaintiff is informed and believes that at all relevant times, each and

27
     every Defendant was acting as an agent and/or employee of each of the other
     Defendants and was acting within the course and scope of said agency and/or
28



                                   CLASS ACTION COMPLAINT
                                              -2-
                  Case 3:20-cv-07676-SK Document 1 Filed 10/30/20 Page 3 of 8




 1   employment with the full knowledge and consent of each of the other Defendants.
 2   Plaintiff is informed and believes that each of the acts and/or omissions complained
 3   of herein was made known to, and ratified by, each of the other Defendants.
 4                               FACTUAL ALLEGATIONS
 5          8.      Beginning in or around May 2019, Defendant contacted Plaintiff on
 6   his telephone facsimile number ending in -3052, in an effort to sell or solicit its
 7   services.
 8          9.      Defendant contacted Plaintiff via facsimile from telephone number
 9   (866) 331-1031, confirmed to belong to Defendant.
10          10.     Defendant’s messages constituted “telephone solicitation” as defined
11   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
12   the TCPA, 47 U.S.C. § 227(a)(5).
13          11.     Defendant used a “telephone facsimile machine” as defined by 47
14   U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit its business
15   services.
16          12.     Defendant’s calls constituted calls that were not for emergency
17   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
18          13.     Defendant’s calls were placed to telephone facsimile numbers
19   assigned to a telephone service for which Plaintiff incurs a charge for incoming
20   messages.
21          14.     Plaintiff is not a customer of Defendant’s services and has never

22   provided any personal information, including his telephone facsimile number(s), to

23   Defendant for any purpose whatsoever. Accordingly, Defendant never received

24
     Plaintiff’s “prior express consent” to receive calls using a telephone facsimile

25
     machine pursuant to 47 U.S.C. § 227(b)(1)C).

26
            15.     Furthermore, the messages that Defendant sent to Plaintiff lacked the

27
     “opt-out” notice pursuant to 47 U.S.C. § 227(b)(2)(D).

28



                                    CLASS ACTION COMPLAINT
                                               -3-
                  Case 3:20-cv-07676-SK Document 1 Filed 10/30/20 Page 4 of 8




 1                                 CLASS ALLEGATIONS
 2          16.     Plaintiff brings this action on behalf of himself and all others similarly
 3   situated, as a member of the proposed class (hereafter “The Class”) defined as
 4   follows:
 5
 6
                    All persons within the United States who received any
                    telephone facsimile messages from Defendant to said
 7                  person’s telephone facsimile number made through the
 8                  use of any telephone facsimile machine and such person
                    had not previously consented to receiving such messages
 9                  and such messages did not contain any opt-out notice
10                  within the four years prior to the filing of this Complaint
                    through the date of class certification.
11
12
            17.     Plaintiff represents, and is a member of, The Class, consisting of all
13
     persons within the United States who received any telephone facsimile messages
14
     from Defendant to said person’s telephone facsimile number made through the use
15
     of any telephone facsimile machine and such person had not previously provided
16
     their telephone facsimile number to Defendant and such messages did not contain
17
     any opt-out notice within the four years prior to the filing of this Complaint through
18
     the date of class certification.
19
            18.     Defendant, its employees and agents are excluded from The Class.
20
     Plaintiff does not know the number of members in The Class, but believes The
21
     Class members number in the thousands, if not more. Thus, this matter should be
22
     certified as a class action to assist in the expeditious litigation of the matter.
23
            19.     The Class is so numerous that the individual joinder of all of its
24
     members is impractical. While the exact number and identities of The Class
25
     members are unknown to Plaintiff at this time and can only be ascertained through
26
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
27
     The Class includes thousands of members. Plaintiff alleges that The Class members
28
     may be ascertained by the records maintained by Defendant.


                                    CLASS ACTION COMPLAINT
                                               -4-
                 Case 3:20-cv-07676-SK Document 1 Filed 10/30/20 Page 5 of 8




 1         20.     Plaintiff and members of The Class were harmed by the acts of
 2   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 3   and The Class members via their telephone facsimile numbers thereby causing
 4   Plaintiff and The Class members to incur certain charges or reduced telephone
 5   facsimile time for which Plaintiff and The Class members had previously paid by
 6   having to retrieve or administer messages left by Defendant during those illegal
 7   calls, and invading the privacy of said Plaintiff and The Class members.
 8         21.     Common questions of fact and law exist as to all members of The
 9   Class which predominate over any questions affecting only individual members of
10   The Class. These common legal and factual questions, which do not vary between
11   The Class members, and which may be determined without reference to the
12   individual circumstances of any members, include, but are not limited to, the
13   following:
14
           a.      Whether, within the four years prior to the filing of this Complaint
15
                   through the date of class certification, Defendant sent telephone
16                 facsimile messages (other than for emergency purposes or made with
17                 the prior express consent of the called party and with an opt-out notice
                   contained in the messages) to a member of The Class using any
18                 telephone facsimile machine to any telephone number assigned to a
19                 telephone facsimile service;
           b.      Whether Plaintiff and The Class members were damaged thereby, and
20
                   the extent of damages for such violation; and
21         c.      Whether Defendant should be enjoined from engaging in such conduct
22
                   in the future.

23
           22.     As a person who received numerous messages from Defendant using
24
     a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
25
     is asserting claims that are typical of The Class.
26
           23.     Plaintiff will fairly and adequately protect the interests of the members
27
     of The Class. Plaintiff has retained attorneys experienced in the prosecution of class
28
     actions.


                                   CLASS ACTION COMPLAINT
                                              -5-
                 Case 3:20-cv-07676-SK Document 1 Filed 10/30/20 Page 6 of 8




 1         24.     A class action is superior to other available methods of fair and
 2   efficient adjudication of this controversy, since individual litigation of the claims
 3   of all The Class members is impracticable. Even if every member of The Class
 4   could afford individual litigation, the court system could not. It would be unduly
 5   burdensome to the courts in which individual litigation of numerous issues would
 6   proceed. Individualized litigation would also present the potential for varying,
 7   inconsistent, or contradictory judgments and would magnify the delay and expense
 8   to all parties and to the court system resulting from multiple trials of the same
 9   complex factual issues. By contrast, the conduct of this action as a class action
10   presents fewer management difficulties, conserves the resources of the parties and
11   of the court system, and protects the rights of each member of The Class.
12         25.     The prosecution of separate actions by individual members of The
13   Class would create a risk of adjudications with respect to them that would, as a
14   practical matter, be dispositive of the interests of the other members of The Class
15   not parties to such adjudications or that would substantially impair or impede the
16   ability of such non-party members to protect their interests.
17         26.     Defendant has acted or refused to act in respects generally applicable
18   to The Class, thereby making appropriate final and injunctive relief with regard to
19   the members of The Class as a whole.
20                             FIRST CAUSE OF ACTION
21          Negligent Violations of the Telephone Consumer Protection Act

22                                 47 U.S.C. §227 et seq.

23         27.     Plaintiff repeats and incorporates by reference into this cause of

24   action the allegations set forth above at Paragraphs 1-26.

25
           28.     The foregoing acts and omissions of Defendant constitute numerous

26
     and multiple negligent violations of the TCPA, including but not limited to each

27
     and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
           29.     As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
28



                                  CLASS ACTION COMPLAINT
                                             -6-
                  Case 3:20-cv-07676-SK Document 1 Filed 10/30/20 Page 7 of 8




 1   seq., Plaintiff and The Class members are entitled to an award of $500.00 in
 2   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
 3   227(b)(3)(B).
 4          30.     Plaintiff and The Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                            SECOND CAUSE OF ACTION
 7   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 8                                  47 U.S.C. §227 et seq.
 9          31.     Plaintiff repeats and incorporates by reference into this cause of
10   action the allegations set forth above at Paragraphs 1-26.
11          32.     The foregoing acts and omissions of Defendant constitute numerous
12   and multiple knowing and/or willful violations of the TCPA, including but not
13   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
14   seq.
15          33.     As a result of Defendant’s knowing and/or willful violations of 47
16   U.S.C. § 227 et seq., Plaintiff and The Class members are entitled to an award of
17   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
18   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
19          34.     Plaintiff and The Class members are also entitled to and seek
20   injunctive relief prohibiting such conduct in the future.
21                                 PRAYER FOR RELIEF

22   WHEREFORE, Plaintiff requests judgment against Defendant for the following:

23                              FIRST CAUSE OF ACTION

24          Negligent Violations of the Telephone Consumer Protection Act

25
                                    47 U.S.C. §227 et seq.

26
                   • As a result of Defendant’s negligent violations of 47 U.S.C.

27
                     §227(b)(1), Plaintiff and The Class members are entitled to and

28
                     request $500 in statutory damages, for each and every violation,



                                   CLASS ACTION COMPLAINT
                                              -7-
                 Case 3:20-cv-07676-SK Document 1 Filed 10/30/20 Page 8 of 8




 1                  pursuant to 47 U.S.C. 227(b)(3)(B); and
 2                • Any and all other relief that the Court deems just and proper.
 3                            SECOND CAUSE OF ACTION
 4   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 5                                  47 U.S.C. §227 et seq.
 6                • As a result of Defendant’s willful and/or knowing violations of 47
 7                  U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
 8                  and request treble damages, as provided by statute, up to $1,500, for
 9                  each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
10                  U.S.C. §227(b)(3)(C); and
11                • Any and all other relief that the Court deems just and proper.
12                                    JURY DEMAND
13         35.     Pursuant to the Seventh Amendment to the Constitution of the United
14   States of America, Plaintiff reserves their right to a jury on all issues so triable.
15
16         Respectfully Submitted this 30th day of October, 2020.
17
18                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
19
                                         Todd M. Friedman
20                                       Law Offices of Todd M. Friedman
21
                                         Attorney for Plaintiff

22
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                              -8-
